
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37


GRAPHIC [g914725.jpg]         VERTEX PHARMACEUTICALS INCORPORATED
130 WAVERLY STREET • CAMBRIDGE, MA 02139-4242
TEL. 617.444.6100 • FAX 617.444-6483
http://www.vrtx.com
 
 
February 11, 2008

John J. Alam, M.D.
11 Channing Street
Cambridge, MA 02138

Re:    Second Amendment to Change of Control Agreement

Dear John:

        The Change of Control Agreement dated as of March 7, 2003 between you
and Vertex Pharmaceuticals Incorporated, as amended effective November 8, 2004
(the "Agreement") hereby is amended, effective February 11, 2008, as follows:

A. Delete Section I.7 in its entirety.

B. Delete Section II in its entirety and substitute the following therefor:
II.Severance Benefits upon Change of Control.    If:

(A)your employment is terminated by the Company (except for termination for
Cause or due to a Disability) and the Termination Date is within 90 days prior
to a Change of Control or within 12 months after a Change of Control; or

(B)you, of your own initiative, (i) terminate your employment for Good Reason
and (ii) provide notice of termination within 30 days after the event that
constitutes Good Reason and the event giving rise to the notice occurs within
90 days prior to a Change of Control or within 12 months after a Change of
Control;


then, in exchange for a general release by you of all claims against the
Company, its subsidiaries, and its and their officers, directors and
representatives, in a form satisfactory to the Company, you shall receive the
following benefits:


1.Severance Payment.    The Company shall make a cash payment (the "Severance
Payment") to you in an amount equal to:

(a)your annual base salary (provided, however, that if you terminate your
employment for Good Reason based on a reduction in your annual base salary, then
the annual base salary to be used in calculating the Severance Payment shall be
your annual base salary in effect immediately prior to such reduction in annual
base salary) plus your target bonus under any bonus program applicable to you
for the year in which the Termination Date occurs; plus

(b)a pro rata portion of your target bonus for the portion of the year in which
the Termination Date occurs under any bonus program applicable to you; plus

(c)all cash incentive compensation awards earned by you but not paid prior to
the Termination Date; provided that, if a fiscal year has been completed and the

--------------------------------------------------------------------------------



incentive award for such fiscal year has not been determined, the incentive
compensation for such completed fiscal year shall equal the target bonus for
such fiscal year.


Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such benefits occurs after such execution and expiration, within ten
days after the Change of Control). The Severance Payment shall be divided into
two portions, consisting of a portion that does not constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and a
portion, if any, that does constitute nonqualified deferred compensation. If you
are a "specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code,
the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation payable upon a "separation from service"
under Section 409A(a)(2)(A)(i) of the Code will be delayed until the first
business day that is more than six months after your Termination Date. The
determination of whether, and the extent to which, any of the payments to be
made to you hereunder are nonqualified deferred compensation shall be made after
the application of all applicable exclusions, including those set forth under
Treasury Reg. § 1.409A-1(b)(9). Any payments that are intended to qualify for
the exclusion for separation pay due to involuntary separation from service set
forth in Reg. §1.409A-1(b)(9)(iii) must be paid no later than the last day of
the second taxable year following the taxable year in which the Termination Date
occurs. To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
(as the result of further services that are reasonably anticipated to be
provided by you to the Company at the time your employment is terminated), the
payment of any non-qualified deferred compensation will be further delayed until
the first business day that is more than six months after the date of a
subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code.

2.Accelerated Vesting.

(a)Stock options for the purchase of the Company's securities held by you as of
the Termination Date and not then exercisable shall immediately become
exercisable in full. The options to which this accelerated vesting applies shall
remain exercisable until the earlier of (a) the end of the 90-day period
immediately following the later of (i) the Termination Date or (ii) the date of
the Change of Control and (b) the date the stock option(s) would otherwise
expire; and

(b)the Company's lapsing repurchase right with respect to shares of restricted
stock held by you shall lapse in full (subject to your making satisfactory
arrangements with the Company providing for the payment to the Company of all
required withholding taxes).


Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company's repurchase rights and period of
exercisability of such awards, as applicable, except to the extent that the
terms of this agreement are more favorable to you.

2

--------------------------------------------------------------------------------



3.Continued Insurance Coverage.    If COBRA coverage is elected by you, the
Company shall pay the cost of COBRA continuation premiums on your behalf to
continue standard medical, dental and life insurance coverage for you (or the
cash equivalent of same if you are ineligible for continued coverage) for a
period of 18 months from the Termination Date.

4.No Mitigation.    You shall not be required to mitigate the amount of the
Severance Payment or any other benefit provided under this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned by you as
the result of other employment, by retirement benefits, or be offset against any
amount claimed to be owed by you to the Company or otherwise (except for any
required withholding taxes); provided, that if the Company makes any other
severance payments to you under any other program or agreement, such amounts
shall be offset against the payments the Company is obligated to make pursuant
to this Agreement.


As so amended, the Agreement shall remain in full force and effect. If you agree
to the foregoing amendment, please so indicate by signing and returning the
enclosed copy of this letter.

    VERTEX PHARMACEUTICALS INCORPORATED
 
 
By:
 
          /s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

Joshua S. Boger
President and Chief Executive Officer
Accepted and Agreed:
 
 
 
 
/s/  JOHN J. ALAM      

--------------------------------------------------------------------------------

John J. Alam
 
 
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37

